PIERCE, Judge.
Plaintiff appeals a judgment of the district court sustaining an order of the Department of Revenue suspending plaintiff’s driver’s license for a period of one year and denying plaintiff’s request for a restricted license. We affirm.
*845At a hearing conducted by the Department pursuant to § 42-2-123, C.R.S.1973, it was determined that plaintiff had accumulated 12 points within 12 months and 19 points within 2 years, and that his license should therefore be suspended. Plaintiff contends that the Department acted improperly in considering a citation from the City of Fort Collins issued on May 30, 1977. Citing Stortz v. Colorado Department of Revenue, 195 Colo. 325, 578 P.2d 229 (1978), and Dunn v. Tice, Colo.App., 598 P.2d 530 (1979), plaintiff contends that the May 30 ticket does not bear on its face a notation of the points assessed for the offense and therefore may not be considered a conviction by the hearing officer.
Plaintiff’s reliance on Stortz and Dunn, which dealt with penalty assessments under the provisions of § 42-4-1501(4)(a), C.R.S. 1973 (1978 Cum.Supp.), is misplaced. Section 42-2-121(3), C.R.S.1973, requires that for a penalty assessment to be considered a conviction for the purposes of suspension or revocation of a license, the summons must state clearly the points to be assessed for the offense. However, the conviction which plaintiff challenges was not the result of a penalty assessment, but rather resulted from a court appearance. Because the statutory provision which requires that a summons reflect the number of points to be assessed for the offense charged relates only to penalty assessments, plaintiff’s contention is without merit.
Judgment affirmed.
RULAND and STERNBERG, JJ., concur.